Exhibit 10.3

RECERTIFICATION OF AUTHORITY

The undersigned Secretary of Manitex Liftking, ULC, a corporation incorporated
uner the provincial laws of Alberta (“Company”) hereby certifies to Comerica
Bank, a Texas banking association (“Bank”) that the Company’s (i) Articles of
Incorporation and Bylaws, and (ii) Corporate Resolutions and Incumbency
Certification dated December 23, 2011, each previously delivered to Bank:
(x) remain in full force and effect, (y) have not been amended, rescinded or
repealed in any respect, and (z) may continue to be relied upon by Bank until
express written notice to the contrary is delivered to Bank.

Dated: August 10, 2012

 

MANITEX LIFTKING, ULC

By:

  /s/ David H. Gransee

Name:

  David H. Gransee

Its:

  Secretary